DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-8, filed August 5, 2021, with respect to the rejection of claim 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Stockett (US20190001571A1), in view of Nose (US5068142A).
The Applicant’s argument starting on page 6 citing that the prior art of Nose does not teach coating a net-like sheet, but instead teaches coating a fiber roving that can be laid in the form of a net-like sheet is valid; therefore, while Nose teaches a polygonal or rectangular shaped coater outlet, Nose would not implicitly teach a slit-shaped coater outlet. 

The Examiner respectfully disagrees with the arguments on pages 6 and 7 that Nose does not teach a coating section having a narrowing vertical height of 10mm or more.  The Examiner asserts that the prima facie obviousness rejection from the previous office action along with the drawing proportions of Nose implicitly teach the narrowing vertical height of the coater section could be 10mm or more (Figs. 7-9; [Col. 9, lines 34-39]).  
The Examiner respectfully disagrees with the argument on pages 7 and 8 that since Stockett teaches an embodiment in which the coater is controlled by a multi-axis controlled head, it does not teach that the limitation of “allowing sheet-shaped reinforcing fiber fabric to pass substantially vertically downward through the inside of a coating section”.  However, Stockett teaches several control methods 

The Examiner acknowledges the amendments to claims 1-13.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Stockett (US20190001571A1), in view of Nose (US5068142A). 
With respect to claim 1, the prior art of Stockett teaches a method of producing a coating liquid-impregnated sheet-shaped reinforcing fiber fabric [0012, 0017], comprising: allowing a sheet-shaped reinforcing fiber fabric to pass substantially vertically downward through the inside of a coating section, where the fabric is shown traveling vertically downward aligned with the coater axis (Fig. 2, item 40) through the coating area [0017].  Stockett teaches storing a coating liquid to provide said reinforcing fiber fabric with said coating liquid [0011]; wherein said coating section includes a liquid pool and a narrowed section which are in communication with each other (Fig. 2, item 16; [0016-0017]); and wherein said liquid pool has a portion whose cross-sectional area decreases continuously along a running direction of said reinforcing fiber fabric (Fig. 2, item 18).  Stockett teaches the narrowed section has a rectangular cross-section and has a smaller cross-sectional area than the top side of said liquid pool Fig. 2, item 16; [0017].

The prior art of Nose confirms this, as Nose teaches a variety of coater outlet shapes [Col. 10, lines 24-30] and teaches “the cross-sectional area of a coater outlet is preferably very close to the total cross-sectional area of the united fiber bundles, usually, the outlet is in the range of from 1.02 times to 1.7 times the total cross-sectional area of the united fiber bundles; a ratio below this range may result in excess friction and fiber damage, while a ratio above this range may result in unwanted resin melt overflow [Col. 9, lines 18-33].  
From the teachings of Stockett and Nose above, it would have been prima facie obvious to a person of ordinary skill in the art at the time of filing that the rectangular outlet orifice taught by Stockett must be slit-shaped to form a sheet-shaped product.
Stockett is silent on coater section dimensions.
However, Nose implicitly teaches the vertical height of the portion of the coater whose cross-sectional area decreases continuously in said liquid pool is 10 mm or more.  Nose teaches that the length of the outlet die passage of the coater (Fig. 8, item 26) is “not longer than” the length of the inlet die passage (Fig. 7, item 24; [Col. 9, lines 62-64]), which ranges from 3mm to 20mm [Col. 9, lines 34-39].  It would have been prima facie obvious from the proportions of Figure 8 items 25 and 26 that the vertical height of the liquid pool narrowing section (Fig. 8, item 25) could exceed 10mm, as the outlet 
It would have been prima facie obvious to a person of ordinary skill in the art at the time of filing to use the coater outlet nozzle dimensions for the vertical narrowing section height range and coater vertical outlet height range (Fig. 8, items 25, 26), taught by Nose, to improve the similar coater head of undisclosed dimensions, taught by Stockett (Fig. 2, item 16), while predictably yielding a similar processing result.  One benefit of disclosed coater section dimensions would be to know the amount of resin housed in the coater.  See MPEP 2143(I)(C).

With respect to claim 2, Stockett, in view of Nose, implicitly teaches the width L of the lower portion of said liquid pool in the arrangement direction of the reinforcing fibers and the width W of said reinforcing fiber fabric immediately under said narrowed section satisfy:  L ≤ W + 10mm.
Nose teaches that usually, the cross-sectional area of the lower passage (Fig. 7, item 24) is in the range of from 1.02 times to 1.7 times the total cross-sectional area of the united fiber bundles [Col. 9, lines 18-33], and that the coater die outlet (Fig. 8, item 26) preferably has a cross-sectional area equal to or a little larger than the fiber inlet orifice (Fig. 7, item 24) to prevent excessive resin delivery [Col. 9, lines 56-61].   Using these teachings, it would have been prima facie obvious from measurement comparisons of Nose item 26 and the bottom outlet of Figure 8 that the combined outer gaps, where fibers are not present, at the exit of the outlet die should be very small, and could be less than 10mm to prevent excessive resin flow from a 5mm fiber-free gap on each outer end of the die outlet orifice; and from this Nose also teaches L ≤ W + 10mm.
With respect to claim 6, Nose teaches said coating liquid contains a thermosetting resin, for example, polyesters or polyacrylates [Claim 4].  
.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Stockett (US20190001571A1), in view of Nose (US5068142A), as set forth above in the rejection of claim 1, and further in view of Miyauchi (US20160303777A1).
With respect to claim 5, Stockett, in view of Nose, teaches the method of producing a coating liquid-impregnated reinforcing fiber fabric, where fibers are impregnated as they are drawn through a resin-filled coating chamber.
Stockett, in view of Nose, is silent on the viscosity of said coating liquid being 1 to 60 Pa-s as measured at a strain rate of 3.14 s-1.  
However, Miyauchi teaches a resin for producing a prepreg where the viscosity of said coating liquid is 50 Pa-s at 30°C, measured by a parallel plate viscometer at 300 Pa of stress.  
It would have been prima facie obvious that 30°C, slightly above room temperature, could be the coating liquid temperature of the coating pool, depending on resin type.  Stockett teaches that thermoset resin types can be used that should be kept warm in the coating head to inhibit premature curing [0011]. 
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the resin composition taught by Miyauchi in place of the resin taught by Stockett, in view of Nose, to predictably provide the desired coating viscosity range between 1 to 60 Pa-s in the method of producing a coating liquid-impregnated reinforcing fiber fabric taught by Stockett, in view of Nose.

7 is rejected under 35 U.S.C. 103 as being unpatentable over Stockett (US20190001571A1), in view of Nose (US5068142A), as set forth above in the rejection of claim 1, and further in view of Sequeira (US20150344649A1).
With respect to claim 7, Stockett, in view of Nose,, teaches a coater comprising a liquid pool of polymeric resin for fiber impregnation to form a composite sheet. 
Stockett, in view of Nose, is silent on using a coating liquid containing polymer particles; and providing said reinforcing fiber fabric with said coating liquid, wherein the temperature of said coating liquid in said coating section is 200C or more lower than the glass transition temperature (Tg) or melting point (Tm) of a resin constituting said polymer particles.   
However, the prior art of Sequeira teaches adding natural rubber or other elastomeric particles [0105], which acts as a toughener added to an epoxy resin [0104].  The melting temperature of a natural rubber, or organic isoprene compound, is around 180°C, and Sequeira teaches the impregnation coating process is from 40°C to 80°C [0118], with the composite curing temperature at 120°C [0009].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the epoxy resin, natural rubber particles, processing and curing temperatures, taught by Sequeira, into the method of producing a reinforced fiber fabric taught by Stockett, in view of Nose,.  This would predictably result in a polymeric resin, containing isoprene particles for improved toughness, imbibing into a fibrous sheet with a desired processing and curing temperature; wherein the particles have a melting temperature more than 20°C above the process curing temperature of the composite.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Stockett (US20190001571A1), in view of Nose (US5068142A), as set forth above in the rejection of claim 1, and further in view of Miyauchi (US20160303777A1).

Stockett, in view of Nose, is silent on providing at least one side of the obtained coating liquid-impregnated reinforcing fiber fabric with a release sheet to form a sheet-like integrated object; and taking up said sheet-like integrated object.  
However, Miyauchi teaches feed rolls (Fig. 1, items 15) that dispense release sheets (Fig. 2, items 2 and 2’) to laminate each side of the reinforced fiber sheet [0035], and pressure rolls to further impregnate the fiber sheet (Fig. 1, items 10; [0038]).  Near the end of the process, one of the release sheets is removed, and, as shown in Figure 1, the prepreg (Item 3) along with second release sheet (Item 2') is wound by winding device (Item 14, [0043]).  The release sheets encapsulate both edges in a width direction of the prepreg precursor, and reinforcing fibers of the prepreg precursor are prevented from spreading sideways [0041].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to apply the known technique of feed rolls and pressure rolls for dispensing release sheets and further impregnating the prepreg, taught by Miyauchi, to improve the fiber-reinforced composite material taught by Stockett, in view of Nose, to yield the predictable results of controlling resin spread during processing, and for ease of unwinding the prepreg roll at its later use in creating a cured, finished product.
With respect to claim 10, Miyauchi teaches said sheet-like integrated object is formed and then subjected to after-impregnation by the pressure rolls that further impregnate the fiber sheet (Fig. 1, items 10; [0038]).
With respect to claim 11, Miyauchi teaches said sheet-like integrated object is a prepreg, (Fig. 1, item 3; [0043]).  

Claims 12 and 14 is rejected under 35 U.S.C. 103 as being unpatentable over Stockett (US20190001571A1), in view of Nose (US5068142A), and Miyauchi (US20160303777A1), as set forth above in the rejection of claim 11, and further in view of Arai (US20130005855A1).
With respect to claim 12, Stockett, in view of Nose and Miyauchi, teaches a method of producing a sheet-like prepreg, detailed by Nose (Fig. 5, item 5; [Col. 11, line 66 – Col 12, line 6]).
Stockett, in view of Nose and Miyauchi, is silent on slitting said prepreg to form a prepreg tape.  
However, the prior art of Arai teaches cutting a prepreg sheet into 305mm by 38mm rectangular strips, bonding 16 layers together during a curing step, for strength testing purposes [0133].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique of cutting the prepreg sheet into strips, to improve the sheet-like prepreg producing process taught by Stockett, in view of Nose and Miyauchi, in a similar way, by creating smaller strips of formable curable composite as needed for the desired finished product. 
With respect to claim 14, Stockett, in view of Nose, Miyauchi, and Arai, teaches a method of producing a fiber reinforced composite material, comprising: obtaining a prepreg tape by said method of producing a prepreg tape according to claim 12.   
Arai teaches curing a cut prepreg tape.  It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate the curing into the modified Stockett, in view of Nose, process in order to obtain a finished golf shaft or a strength testing specimen [0096, 0131].  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Stockett (US20190001571A1), in view of Nose (US5068142A), and Miyauchi (US20160303777A1), as set forth above in the rejection of claim 11, and further in view of Oikawa (US20150272099A1).  

Stockett, in view of Nose and Miyauchi is silent on curing the prepreg sheet.
However, the prior art of Oikawa teaches the method of producing a fiber-reinforced composite, and curing said prepreg sheets to form a finished product (Fig. 5; [0069]).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to apply the known technique taught by Oikawa of curing the prepreg sheets to form a finished product to improve the prepreg producing method taught by Stockett, in view of Nose and Miyauchi, since both teach prepreg sheet intermediate products that are interchangeable.  This would improve the teachings of prepreg manufacture taught by Stockett, in view of Nose and Miyauchi, as it would predictably add process steps of heating and curing the prepreg sheet to yield a shaped and hardened final product.

Allowable Subject Matter
Claims 3 and 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 3 and 4, the prior art of Kanome (US5433897A) teaches a coating section for an extruded resin [Abstract] furtherPage 3 of 8TOR-505US comprises, in said liquid pool, a width regulation mechanism (Fig 5, items 502) for regulating the width of said coater outlet width [Col. 6, lines 42-52].
However, Kanome is silent on impregnating a reinforcing fiber fabric, with no narrowing liquid pool section to the coater.  The width control mechanism is not continuous over a longitudinal direction 
No other prior art discovered teaches all elements of claims 3 or 4, nor does any combination of prior art provide obviousness for rejection of the claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742